Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a method of controlling a 3n-phase electrical machine by means of n power converters each being controlled by a respective controller, and each power converter being configured to power a respective set of three phases of the electrical machine, wherein the method for each controller comprises: 
a) obtaining measured currents of the set of three phases of the electrical machine controlled by the respective controller, 
b) estimating all currents of all the other sets of three phases of the electrical machine, which are controlled by the other controllers, 
c) transforming the measured currents and all the estimated currents using vector space decomposition, VSD, to obtain a set of VSD currents, and 
d) controlling the corresponding power converter based on the VSD currents.
With respect to claim 10, the Prior Art does not teach computer program comprising computer code which when executed by processing circuitry of a control system causes the control system to perform the steps of a method including:
a) obtaining measured currents of the set of three phases of the electrical machine controlled by the respective controller, 
b) estimating all currents of all the other sets of three phases of the electrical machine, which are controlled by the other controllers, 
c) transforming the measured currents and all the estimated currents using vector space decomposition, VSD, to obtain a set of VSD currents, and 
d) controlling the corresponding power converter based on the VSD currents.
With respect to claim 11, the Prior Art does not teach a control system for controlling a 3n-phase electrical machine by means of n power converters, each power converter being configured to control a respective set of three phases, wherein the control system comprises n controllers each configured to control a respective power converter, by performing the steps of method including:
a) obtaining measured currents of the set of three phases of the electrical machine controlled by the respective controller, 
b) estimating all currents of all the other sets of three phases of the electrical machine, which are controlled by the other controllers, 
c) transforming the measured currents and all the estimated currents using vector space decomposition, VSD, to obtain a set of VSD currents, and 
d) controlling the corresponding power converter based on the VSD currents.
	Claims 1-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846